Citation Nr: 1139884	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic postoperative sequelae arthrotomies of the right knee (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied service connection for bilateral hearing loss and increased ratings for the Veteran's service-connected right knee disability and degenerative joint disease of the right knee.  He perfected an appeal only as to the matters of the increased ratings for his right knee disabilities.

The Board notes that, in an October 2009 signed statement, the Veteran's representative included the claim for service connection for bilateral hearing loss among the issues on appeal.  It is unclear if, by this statement, the Veteran seeks to reopen the previously denied claim.  If so, either he or his representative should contact the RO and set forth his claim with specificity.

In November 2009, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in January 2010, the Veteran submitted a claim for service connection for a left knee disorder and depression as due to service-connected right knee disability.  While the Agency of Original Jurisdiction (AOJ) has taken some action on these claims, including sending the Veteran a letter in February 2010 advising him of the need to submit new and material evidence to reopen his previously denied claim for service connection for a left knee disorder, and the evidence needed for his service connection claim regarding depression, there is no indication that the matters have yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the current manifestations of his service-connected right knee disability, and right knee degenerative joint disease, are more severe than are represented by the assigned 20 and 10 percent ratings, respectively.  During his November 2009 Board hearing, the Veteran testified that the severity of his right knee disabilities had worsened since he was last examined by VA in March 2008 (see Board hearing transcript at page 12).  He stated that his right knee disabilities caused pain, limited motion, grinding, crepitus, swelling, and instability that caused him to fall.  The Veteran further indicated that he was told that only a knee replacement will solve his degenerative arthritis problems (Id. at 8).

Given the Veteran's statements of worsening disability, the Board believes that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected right knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As well, in December 2010, the Veteran submitted VA medical records dated in December 2010 that discuss treatment for his service-connected right knee disabilities that was not accompanied by a waiver of initial AOJ review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).

Finally, recent treatment records from the VA medical center (VAMC) in Fayetteville, Arkansas, for the period from December 2008 to the present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville for the period from December 2008 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  Notice of inability to obtain records to the Veteran should comply with 38 C.F.R. § 3.159(e) (2011).  

2.  Then, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should comment on the impact the Veteran's service-connected right knee disabilities have on his ability to work and to maintain employment, if any.  The examiner should provide supporting rationale for this opinion. 

3.  After the above development has been accomplished, review the record considering all of the evidence.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



